DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on January 24, 2020 and May 13, 2020. Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24,2020 and November 3, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0030], “the smart vehicle 102 (FIG. 2)” appears to be a typographical error and should read “the smart vehicle 102 (FIG. 1)”.
In paragraph [0054], “A Vent Fans button 143” appears to be a typographical error and should read “A Vent Fans button 142”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 22, the limitation “the checklist of one or more second tasks based on the second vehicle property” is recited. There is insufficient antecedent basis for this limitation in the claim.
As to claim 10, at line 1, the limitation “one or more first tasks” is recited. It is unclear to the Examiner if these are the same “one or more first tasks” previously recited in claim 1 or different “one or more first tasks”. 
As to claim 13, at line 6, the limitation “the addition the checklist of the service task” is recited. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11, 12 and 14 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 15, and 19 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 15, and 19 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites the limitation of generating a checklist comprising one or more first tasks based on the first vehicle property and the activity context and generating a modified checklist including a checklist modification based on the second vehicle property, the checklist modification comprising an addition to the checklist of one or more second tasks based on the second vehicle property, a modification of at least one of the one or more first tasks, a removal of at least one of the one or more first tasks, or combinations thereof. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, 
Claims 15 and 19 recites the limitation of determining whether the vehicle feature state indication meets at least one servicing threshold and identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person mentally observing whether the vehicle feature state indication meets at least one servicing threshold and identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle 
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, claim 1 encompasses a user (person) simply generating a checklist comprising one or more first tasks based on the first vehicle property and the activity context and generating a modified checklist including a checklist modification based on the second vehicle property, the checklist modification comprising an addition to the checklist of one or more second tasks based on the second vehicle property, a modification of at least one of the one or more first tasks, a removal of at least one of the one or more first tasks, or combinations thereof in his/her mind or by a human using a pen and paper. The mere nominal recitation of a smart mobile device, a user interface, or a user interface controller does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. In the alternative, generating a checklist and a 
	Further, claims 15 and 19 encompasses a user (person) simply determining whether the vehicle feature state indication meets at least one servicing threshold and identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location in his/her mind or by a human using a pen and paper. The mere nominal recitation of a smart mobile device, a user interface, or a user interface controller does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.

STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 15 and 19 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
As to claim 1, this judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving vehicle feature state indications from a smart vehicle, receiving a vehicle configuration and a first vehicle property that comprises a first vehicle feature state indication from the smart vehicle, receiving a context indication via the user interface, the context indication representative of an activity context for the first vehicle property, displaying the checklist at the display, receiving a second vehicle property that comprises a second vehicle feature state indication from the smart vehicle, displaying the modified checklist at the display, a smart mobile device, a user interface, and a user interface controller. The receiving steps are recited at a high level of generality (i.e. as a general means of receiving data from vehicle IOT devices or from a smart vehicle) and amount to no more than data gathering, which is a form of extra solution activity. The displaying steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The user interface is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The smart mobile device and user interface controller merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The smart mobile device and user interface controller are recited at a high level of generality and merely automate the generating steps.
As to claims 15 and 19, this judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving vehicle feature state indications from a smart vehicle, determining a vehicle location of the smart vehicle, receiving a vehicle feature state indication from the IOT controller of a state of a vehicle feature to service of the smart vehicle, displaying the one or more servicing providers on the display, a smart mobile 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 15, and 19 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 15, and 19 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-14 depend from claim 1, claims 16-18 depend from claim 15, and claim 20 depend from claim 20.

As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al., KR 101859358 B1, hereinafter referred to as SEO, in view of Park et al., US 2020/0050199 A1, hereinafter referred to as Park, respectively.
As to claim 1, SEO, as modified by Park, teaches a smart mobile device comprising a user interface and a user interface controller, wherein:
the user interface comprises a display (see at least FIG. 2 regarding the smart device 400, SEO);
the user interface controller is configured to receive vehicle feature state indications from a smart vehicle, the smart vehicle comprising an Internet of Things (IOT) controller, the IOT controller configured to acquire and monitor data from vehicle IOT devices to generate the vehicle feature state indications (see at least paragraph 19 regarding the control unit of the main control module determines whether or not a fire is detected, whether gas is sensed, and whether the door is opened or closed according to whether a communication command is received or a sensing value change, Transmitting the monitoring contents through the smart device to the smart device, generating an alarm / buzzer through a speaker and a warning light inside and outside the smart device; The smart device displays a transmitted content on a screen and generates a warning sound; If the event is a communication command reception, the control unit analyzes the communication contents and controls the corresponding device including the brightness control for each LED, the status of the electricity, the status check of the electronic equipment and the device relay control, and the water pump drive control according to the low water level of the water tank Generating a control command for performing a control operation; Transmitting the control result to the smart device or the main panel when the control requested content is executed and the control is completed. See also at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, And a control module such as an LED for controlling a bedroom or the like, SEO); and
the user interface controller comprises a processor and non-transitory computer readable storage comprising instructions that, when executed by the processor, cause the user interface controller to cooperate with the IOT controller and the user interface to (see at least paragraph 15 regarding smart device for inputting a control command to the main control module through wireless communication with the main control module. See also at least paragraphs 46-47 regarding the main control unit 295 processes the data transmitted and received between the camping room 100 and the main panel 300 and the smart device 400 via the wireless communication unit 210 and the internal communication unit 290 and outputs the processed data to the detection sensor unit 220 to the main panel 300 and the smart device 400 and transmits the control signals transmitted from the main panel 300 and the smart device 400 to the light control unit 300 240 or the relay 230 so as to control the inside or outside of the camping accommodation apparatus 100, the electric appliance, the electronic appliance 260, and the like, SEO) 
(see at least paragraphs 65-66 regarding the processing logic for providing power, temperature, humidity, and water level information in the smart control system for improving the safety and convenience of the camping and lodging equipment according to the present invention includes internal temperature, humidity, The data is continuously transmitted to the user smart device 400 through the communication module only when there is a change from the previous measurement value in order to prevent excessive data communication and is transmitted to the control panel 300 through the main control module 200, SEO), 
receive a second vehicle property that comprises a second vehicle feature state indication from the smart vehicle (see at least paragraphs 65-66 regarding the processing logic for providing power, temperature, humidity, and water level information in the smart control system for improving the safety and convenience of the camping and lodging equipment according to the present invention includes internal temperature, humidity, The data is continuously transmitted to the user smart device 400 through the communication module only when there is a change from the previous measurement value in order to prevent excessive data communication and is transmitted to the control panel 300 through the main control module 200, SEO).
SEO does not explicitly teach receiving a context indication via the user interface, the context indication representative of an activity context for the first vehicle property, generating a checklist comprising one or more first tasks based on the first vehicle property and the activity context, displaying the checklist at the display, generating a modified checklist including a checklist modification based on the second vehicle property, the checklist modification 
However, Park teaches receiving a context indication via the user interface, the context indication representative of an activity context for the first vehicle property (see at least paragraph 21 regarding the service assignment can include a request for the vehicle to perform the vehicle service for the user and a variety of information about the requested vehicle service including, for example, an origin location (e.g., a user's home) and a destination location (e.g., an airport). See also at least paragraph 32 regarding the user interface can present other types of information associated with the user's destination location. For example, in the event that the destination location is a stadium, the user interface can present information related to a team participating in an upcoming event at the stadium, coupons for food to be purchased at the stadium, a stadium seating chart, etc.), generating a checklist comprising one or more first tasks based on the first vehicle property and the activity context (see at least paragraph 22 regarding the computing system can generate the checklist for user to complete before the autonomous vehicle initiates travel to the destination location. For example, the computing system can determine a checklist associated with the destination location based at least in part on the data indicative of the service assignment. The checklist can include a plurality of checklist elements (e.g., checklist items, questions, tasks, reminders, notifications, etc.) associated with the destination location), displaying the checklist at the display (see at least Abstract and paragraph 30 regarding data indicative of the checklist can be provided to a mobile phone of the user and the user interface can be rendered via the display device of the mobile phone. The checklist can be presented on the user's mobile phone (and/or another display device) before, during, and/or after the autonomous vehicle arrives to pick-up the user), generating a modified checklist including a checklist modification based on the second vehicle property, the checklist modification comprising an addition to the checklist of one or more second tasks based on the second vehicle property, a modification of at least one of the one or more first tasks, a removal of at least one of the one or more first tasks, or combinations thereof (see at least paragraphs 85-86 regarding the child nodes can be indicative of customized and/or user-generated checklist elements. For instance, the user 210 may be able to customize the checklist elements that appear in a checklist via a user interface that can be presented via a display device on a user device. By way of example, the user 210 can be able to select which checklist elements to include on an airport checklist for the user 210. The checklist data structure 500 can be indicative of the checklist elements selected by the user 210), and displaying the modified checklist at the display (see at least Abstract and paragraph 30 regarding data indicative of the checklist can be provided to a mobile phone of the user and the user interface can be rendered via the display device of the mobile phone. The checklist can be presented on the user's mobile phone (and/or another display device) before, during, and/or after the autonomous vehicle arrives to pick-up the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches receiving a context indication via the user interface, the context indication representative of an activity context for the first vehicle property, generating a checklist comprising one or more first tasks based on the first vehicle property and the activity context, displaying the checklist at the display, generating a modified 
As to claim 2, SEO teaches wherein: the smart vehicle comprises a plurality of vehicle features, the plurality of vehicle features comprising an HVAC system, a vents system, a toilet, a potable water reservoir, a reusable water reservoir, a waste water reservoir, a solar panel, a battery, a lighting system, a security system, a camera system, or combinations thereof (see at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, SEO).
As to claim 3, SEO teaches wherein:	the first vehicle feature state indication comprises an indication of a first vehicle feature state of a first vehicle feature of a plurality of vehicle features, and the second vehicle feature state indication comprises an indication of a second vehicle feature state of a second vehicle feature of the plurality of vehicle features (see at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, SEO).
As to claim 4, SEO teaches wherein: the first vehicle feature state indication comprises an indication of a first vehicle feature state of a first vehicle feature of a plurality of vehicle features, and the second vehicle feature state indication comprises an indication of a second vehicle feature state of the first vehicle feature of the plurality of vehicle features (see at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, SEO).
As to claim 5, SEO, as modified by Park, teaches wherein: the smart mobile device is communicatively coupled to a cloud network via a communication path that couples the smart device with the cloud network (see at least paragraph 39 regarding the wireless communication unit 210 communicates with the control panel 300 or the smart device 400 through WiFi or Bluetooth communication or an LTE or Giga LTE scheme such as 3G, 4G, and 5G, SEO).

However, such matter is taught by Park (see at least paragraphs 26-28 regarding the vehicle computing system can obtain data indicative of the checklist from a remote computing system. For instance, the vehicle computing system can obtain data indicative of the checklist (and its checklist elements) from an operations computing system. Such data can be included with the service assignment communicated to the autonomous vehicle. See also at least paragraph 64 regarding such computing device(s) can be components of a cloud-based server system and/or other type of computing system that can communicate with the vehicle computing system 100 of the autonomous vehicle 105, another computing system (e.g., a vehicle provider computing system 250, etc.), a user device, etc. The operations computing system 200 can be or otherwise included in a data center for the service entity, for example. The operations computing system can be distributed across one or more location(s) and include one or more sub-systems).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein the instructions to receive the first vehicle property comprise instructions to download the vehicle configuration from a static database stored in the cloud network with the system of SEO as both systems are directed to a system and method for providing vehicle travel preparation, and one of ordinary skill in the art would have recognized the established utility of downloading the vehicle configuration from a static database stored in the cloud network and would have predictably applied it to improve the system of SEO.
As to claim 6, SEO teaches wherein the vehicle configuration comprises a type of the smart vehicle, an indication of one or more vehicle features installed at the smart vehicle, or combinations thereof (see at least paragraph 35, SEO).
As to claim 7, SEO does not explicitly teach wherein the activity context comprises a trip departure, a campsite arrival, or a campsite departure.
However, such matter is taught by Park (see at least paragraphs 26-27 regarding the destination location (e.g., the airport) can be represented as a coordinate (e.g., GPS coordinate, etc.), latitude-longitude pair, address, semantic location, and/or other type of identifier. Also, the computing system can determine a checklist associated with the destination location based at least in part on the data indicative of the service assignment. The checklist can include a plurality of checklist elements (e.g., checklist items, questions, tasks, reminders, notifications, etc.) associated with the destination location. The checklist elements can list, for example, items, tasks, and/or other information for a user to consider before the autonomous vehicle begins to travel to the destination location).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein the activity context comprises a trip departure, a campsite arrival, or a campsite departure with the system of SEO as both systems are directed to a system and method for providing vehicle travel preparation, and one of ordinary skill in the art would have recognized the established utility of having wherein the activity context comprises a trip departure, a campsite arrival, or a campsite departure and would have predictably applied it to improve the system of SEO.
As to claim 8, SEO does not explicitly teach wherein the non-transitory computer readable storage further comprises instructions to enable a user to manually modify the checklist via the display of the user interface.
However, such matter is taught by Park (see at least paragraph 86 regarding the user 210 may be able to customize the checklist elements that appear in a checklist via a user interface that can be presented via a display device on a user device. By way of example, the user 210 can be able to select which checklist elements to include on an airport checklist for the user 210. The checklist data structure 500 can be indicative of the checklist elements selected by the user 210. In some implementations, a plurality of child nodes can be indicative of checklist elements generated by a user and/or a software application).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein the non-transitory computer readable storage further comprises instructions to enable a user to manually modify the checklist via the display of the user interface with the system of SEO as both systems are directed to a system and method for providing vehicle travel preparation, and one of ordinary skill in the art would have recognized the established utility of enabling a user to manually modify the checklist via the display of the user interface and would have predictably applied it to improve the system of SEO.
As to claim 9, SEO does not explicitly teach wherein the checklist and the modified checklist comprise a dynamic and modifiable checklist comprising one or more tasks based on the activity context, the one or more tasks comprising the one or more first tasks, the one or more second tasks, or combinations thereof.
(see at least paragraph 39 regarding  the computing system can determine a checklist (e.g., including a plurality of checklist elements) associated with the destination location based at least in part on the data indicative of the service assignment. The computing system can provide for display (e.g., via a display device), data indicative of a user interface that presents the checklist associated with the destination location. The user interface can be viewable by the user so that the user can interact with the checklist. The computing system can obtain data indicative of user input associated with the checklist. See also at least paragraph 97 regarding the user 210 can begin to complete the checklist 400A before the autonomous vehicle 105 arrives at the destination location. For example, user device 220 can obtain data indicative of a checklist 400A (e.g., from a remote computing system, user-generated checklist, from a software application, etc.). The user device 220 can provide the data indicative of the checklist 400A for display via a user interface 415 on a display device 410 (e.g., of the user device 220)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein the checklist and the modified checklist comprise a dynamic and modifiable checklist comprising one or more tasks based on the activity context, the one or more tasks comprising the one or more first tasks, the one or more second tasks, or combinations thereof with the system of SEO as both systems are directed to a system and method for providing vehicle travel preparation, and one of ordinary skill in the art would have recognized the established utility of having wherein the checklist and the modified checklist comprise a dynamic and modifiable checklist comprising one or more tasks based on the activity context, the one or more tasks comprising the one or more first tasks, .

Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al., KR 101859358 B1, hereinafter referred to as SEO, in view of Park et al., US 2020/0050199 A1, hereinafter referred to as Park, and further in view of WANG et al., US 2019/0360825 A1, hereinafter referred to as WANG, respectively.
As to claim 10, SEO, as modified by Park, does not explicitly teach wherein one or more first tasks comprise a task to service the vehicle feature when the first vehicle feature state indication meets at least one servicing threshold.
However, such matter is taught by WANG (see at least paragraph 59 regarding the systems or methods of the present disclosure may apply to physical asset renting and/or a labor service. The physical asset may include real estate (e.g., a hotel, a room, or an apartment), vehicles (e.g., a car, a bicycle, an electric bicycle, a bus, a hot-air balloon, or an airplane), goods (e.g., clothes, an umbrella, a charger, or a microphone), etc. The labor service may include pet adoption, housekeeping, designated driving, etc. See also at least paragraphs 29-30 regarding the processing module may be configured to determine a distance between the vehicle and the terminal device based on the intensity of the short-range wireless signal determined by the terminal device. The processing module may further be configured to determine the location area of the vehicle based on the location of the terminal device and the distance between the vehicle and the terminal device. Also, the location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. See also at least paragraph 71 regarding the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. The server 110 may also transmit information relating to the determined one or more vehicles 140 to the terminal device 130 via the network 120. The information of the determined one or more vehicles 140 may be displayed on the terminal device 130 associated with an electronic map. The terminal device 130 may receive input from the user indicating a selected vehicle 140 from the vehicles 140 displayed on the terminal device 130. See also at least paragraph 93 regarding the processing module 520 may determine whether the distance between the vehicle 140 and the terminal device 130 is greater than a threshold (e.g., a first threshold, a second threshold)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WANG which teaches wherein one or more first tasks comprise a task to service the vehicle feature when the first vehicle feature state indication meets at least one servicing threshold with the system of SEO, as modified by Park, as both systems are directed to a system and method for guiding a user to service providers, and one of ordinary skill in the art would have recognized the established utility of having wherein one or more first tasks comprise a task to service the vehicle feature when the first vehicle feature state indication meets at least one servicing threshold and would have predictably applied it to improve the system of SEO as modified by Park.
As to claim 11, SEO, as modified by Park, teaches wherein the non-transitory computer readable storage further comprises instructions to:
receive a third vehicle feature state indication from the IOT controller of a state of a vehicle feature of the smart vehicle to service (see at least paragraphs 65-66 regarding the processing logic for providing power, temperature, humidity, and water level information in the smart control system for improving the safety and convenience of the camping and lodging equipment according to the present invention includes internal temperature, humidity, The data is continuously transmitted to the user smart device 400 through the communication module only when there is a change from the previous measurement value in order to prevent excessive data communication and is transmitted to the control panel 300 through the main control module 200, SEO).
SEO, as modified by Park, teaches data indicative of the checklist can be provided to a mobile phone of the user and the user interface can be rendered via the display device of the mobile phone. The checklist can be presented on the user's mobile phone (and/or another display device) before, during, and/or after the autonomous vehicle arrives to pick-up the user (see at least Abstract. See also at least paragraph 30, Park), however, SEO, as modified by Park, does not explicitly teach determining a vehicle location of the smart vehicle, determining whether the third vehicle feature state indication meets at least one servicing threshold, identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the third vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location, or displaying the one or more servicing providers with the modified checklist at the display.
(see at least paragraph 76 regarding the positioning device 160 may determine information associated with an object, for example, one or more of the terminal device 130, or the vehicle 140. For example, the positioning device 160 may determine a current time and a current location of the terminal device 130 and/or the vehicle 140. In some embodiments, the positioning device 160 may be a global positioning system (GPS), a global navigation satellite system (GLONASS), a compass navigation system (COMPASS), a BeiDou navigation satellite system, a Galileo positioning system, a quasi-zenith satellite system (QZSS), etc.), determining whether the third vehicle feature state indication meets at least one servicing threshold (see at least paragraph 59 regarding the systems or methods of the present disclosure may apply to physical asset renting and/or a labor service. The physical asset may include real estate (e.g., a hotel, a room, or an apartment), vehicles (e.g., a car, a bicycle, an electric bicycle, a bus, a hot-air balloon, or an airplane), goods (e.g., clothes, an umbrella, a charger, or a microphone), etc. The labor service may include pet adoption, housekeeping, designated driving, etc. See also at least paragraphs 29-30 regarding the processing module may be configured to determine a distance between the vehicle and the terminal device based on the intensity of the short-range wireless signal determined by the terminal device. The processing module may further be configured to determine the location area of the vehicle based on the location of the terminal device and the distance between the vehicle and the terminal device. Also, the location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. See also at least paragraph 71 regarding the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. See also at least paragraph 93 regarding the processing module 520 may determine whether the distance between the vehicle 140 and the terminal device 130 is greater than a threshold (e.g., a first threshold, a second threshold)), identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the third vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location (see at least paragraph 63 regarding the systems and methods may determine a location area of a vehicle based on a location of a terminal device and an intensity of the short-range wireless signal that the terminal device detects. The location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. The systems and methods may further guide a user to locate a vehicle according to a first positioning mode and a second positioning mode. The positioning accuracy of the second positioning mode may be higher than that of the first positioning mode. See also at least paragraph 71 regarding the terminal device 130 may receive input from the user and transmit the information relating to the input to the server 110 via the network 120. The terminal device 130 may also receive information from the server 110 via the network 120. For example, the terminal device 130 may receive input from the user relating to a service request for a vehicle to the server 110, receive a service confirmation, and/or information or instructions from the server 110. Merely by way of example, the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. The server 110 may also transmit information relating to the determined one or more vehicles 140 to the terminal device 130 via the network 120. The information of the determined one or more vehicles 140 may be displayed on the terminal device 130 associated with an electronic map), and displaying the one or more servicing providers with the modified checklist at the display (see at least paragraph 71 regarding  the information of the determined one or more vehicles 140 may be displayed on the terminal device 130 associated with an electronic map. The terminal device 130 may receive input from the user indicating a selected vehicle 140 from the vehicles 140 displayed on the terminal device 130, which may be transmitted to the server 110).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WANG which teaches determining a vehicle location of the smart vehicle, determining whether the third vehicle feature state indication meets at least one servicing threshold, identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the third vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location, and displaying the one or more servicing providers with the modified checklist at the display with the system of SEO, as modified by Park, as both systems are directed to a system and method for guiding a user to service providers, and one of ordinary skill in the art would have recognized the 
As to claim 12, SEO, as modified by Park, does not explicitly teach wherein the non-transitory computer readable storage further comprises instructions to determine whether the second vehicle feature state indication meets at least one servicing threshold associated with the activity context.
However, such matter is taught by WANG (see at least paragraph 59 regarding the systems or methods of the present disclosure may apply to physical asset renting and/or a labor service. The physical asset may include real estate (e.g., a hotel, a room, or an apartment), vehicles (e.g., a car, a bicycle, an electric bicycle, a bus, a hot-air balloon, or an airplane), goods (e.g., clothes, an umbrella, a charger, or a microphone), etc. The labor service may include pet adoption, housekeeping, designated driving, etc. See also at least paragraphs 29-30 regarding the processing module may be configured to determine a distance between the vehicle and the terminal device based on the intensity of the short-range wireless signal determined by the terminal device. The processing module may further be configured to determine the location area of the vehicle based on the location of the terminal device and the distance between the vehicle and the terminal device. Also, the location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. See also at least paragraph 71 regarding the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. See also at least paragraph 93 regarding the processing module 520 may determine whether the distance between the vehicle 140 and the terminal device 130 is greater than a threshold (e.g., a first threshold, a second threshold)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WANG which teaches wherein the non-transitory computer readable storage further comprises instructions to determine whether the second vehicle feature state indication meets at least one servicing threshold associated with the activity context with the system of SEO, as modified by Park, as both systems are directed to a system and method for guiding a user to service providers, and one of ordinary skill in the art would have recognized the established utility of determining whether the second vehicle feature state indication meets at least one servicing threshold associated with the activity context and would have predictably applied it to improve the system of SEO as modified by Park.
As to claim 13, SEO, as modified by Park, teaches the child nodes can be indicative of customized and/or user-generated checklist elements. For instance, the user 210 may be able to customize the checklist elements that appear in a checklist via a user interface that can be presented via a display device on a user device. By way of example, the user 210 can be able to (see at least paragraphs 85-86, Park), however, SEO, as modified by Park, does not explicitly teach wherein: the non-transitory computer readable storage further comprises instructions to determine whether the second vehicle feature state indication meets at least one servicing threshold; the one or more second tasks comprise a service task to service a vehicle feature associated with the second vehicle feature state indication; or the checklist modification comprises the addition to the checklist of the service task when the vehicle feature state indication meets the at least one servicing threshold.
However, WANG teaches wherein: the non-transitory computer readable storage further comprises instructions to determine whether the second vehicle feature state indication meets at least one servicing threshold (see at least paragraph 59 regarding the systems or methods of the present disclosure may apply to physical asset renting and/or a labor service. The physical asset may include real estate (e.g., a hotel, a room, or an apartment), vehicles (e.g., a car, a bicycle, an electric bicycle, a bus, a hot-air balloon, or an airplane), goods (e.g., clothes, an umbrella, a charger, or a microphone), etc. The labor service may include pet adoption, housekeeping, designated driving, etc. See also at least paragraphs 29-30 regarding the processing module may be configured to determine a distance between the vehicle and the terminal device based on the intensity of the short-range wireless signal determined by the terminal device. The processing module may further be configured to determine the location area of the vehicle based on the location of the terminal device and the distance between the vehicle and the terminal device. Also, the location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. See also at least paragraph 71 regarding the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. See also at least paragraph 93 regarding the processing module 520 may determine whether the distance between the vehicle 140 and the terminal device 130 is greater than a threshold (e.g., a first threshold, a second threshold)); the one or more second tasks comprise a service task to service a vehicle feature associated with the second vehicle feature state indication (see at least paragraph 71 regarding the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. The server 110 may also transmit information relating to the determined one or more vehicles 140 to the terminal device 130 via the network 120. The information of the determined one or more vehicles 140 may be displayed on the terminal device 130 associated with an electronic map. The terminal device 130 may receive input from the user indicating a selected vehicle 140 from the vehicles 140 displayed on the terminal device 130); and the checklist modification comprises the addition to the checklist of the service task when the vehicle feature state indication meets the at least one servicing threshold (see at least paragraph 71 regarding the server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. The server 110 may also transmit information relating to the determined one or more vehicles 140 to the terminal device 130 via the network 120. The information of the determined one or more vehicles 140 may be displayed on the terminal device 130 associated with an electronic map. The terminal device 130 may receive input from the user indicating a selected vehicle 140 from the vehicles 140 displayed on the terminal device 130, which may be transmitted to the server 110).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WANG which teaches wherein: the non-transitory computer readable storage further comprises instructions to determine whether the second vehicle feature state indication meets at least one servicing threshold; the one or more second tasks comprise a service task to service a vehicle feature associated with the second vehicle feature state indication; and the checklist modification comprises the addition to the checklist of the service task when the vehicle feature state indication meets the at least one servicing threshold with the system of SEO, as modified by Park, as both systems are directed to a system and method for guiding a user to service providers, and one of ordinary skill in the art would have recognized the established utility of determining whether the second vehicle feature state indication meets at least one servicing threshold, servicing a vehicle feature associated with the second vehicle feature state indication, and having the checklist modification comprises the addition to the checklist of the service task when the vehicle feature state indication meets the at least one servicing threshold and would have predictably applied it to improve the system of SEO as modified by Park.
As to claim 14, SEO teaches wherein a vehicle feature is associated with the second vehicle feature state indication and the first vehicle feature state indication (see at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, SEO), 
SEO does not explicitly teach wherein the removal of the at least one of the one or more first tasks comprises a removal of the task to service the vehicle feature associated with the first vehicle feature state indication.
However, such matter is taught by Park (see at least paragraphs 85-86 regarding the child nodes can be indicative of customized and/or user-generated checklist elements. For instance, the user 210 may be able to customize the checklist elements that appear in a checklist via a user interface that can be presented via a display device on a user device. By way of example, the user 210 can be able to select which checklist elements to include on an airport checklist for the user 210. The checklist data structure 500 can be indicative of the checklist elements selected by the user 210).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein the removal of the at least one of the one or more first tasks comprises a removal of the task to service the vehicle feature associated with the first vehicle feature state indication with the system of SEO as both systems are directed to a system and method for providing vehicle travel preparation, and one of ordinary skill in the art would have recognized the established utility of having wherein the removal of the at least one of the one or more first tasks comprises a removal of the task to service the vehicle 
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply generating the modified checklist including the checklist modification). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
SEO, as modified by Park, does not explicitly teach wherein the instructions to generate the checklist comprise instructions that cause the user interface controller to determine whether the first vehicle feature state indication meets at least one servicing threshold, the one or more first tasks comprise a task to service the vehicle feature associated with the first vehicle feature state indication when the first vehicle feature state indication meets the at least one servicing threshold, the instructions to generate the modified checklist comprise instructions that cause the user interface controller to determine whether the second vehicle feature state indication meets the least one servicing threshold, or the checklist modification comprises the removal of at least one of the one or more first tasks when the first vehicle feature state indication meets the at least one servicing threshold and the second vehicle feature state indication does not meet the at least one servicing threshold.
(see at least paragraph 59 regarding the systems or methods of the present disclosure may apply to physical asset renting and/or a labor service. The physical asset may include real estate (e.g., a hotel, a room, or an apartment), vehicles (e.g., a car, a bicycle, an electric bicycle, a bus, a hot-air balloon, or an airplane), goods (e.g., clothes, an umbrella, a charger, or a microphone), etc. The labor service may include pet adoption, housekeeping, designated driving, etc. See also at least paragraphs 29-30 regarding the processing module may be configured to determine a distance between the vehicle and the terminal device based on the intensity of the short-range wireless signal determined by the terminal device. The processing module may further be configured to determine the location area of the vehicle based on the location of the terminal device and the distance between the vehicle and the terminal device. Also, the location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. See also at least paragraph 71 regarding the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. See also at least paragraph 93 regarding the processing module 520 may determine whether the distance between the vehicle 140 and the terminal device 130 is greater than a threshold (e.g., a first threshold, a second threshold)), and the checklist modification comprises the removal of at least one of the one or more first tasks when the first vehicle feature state indication meets the at least one servicing threshold and the second vehicle feature state indication does not meet the at least one servicing threshold (see at least paragraph 71 regarding the server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. The server 110 may also transmit information relating to the determined one or more vehicles 140 to the terminal device 130 via the network 120. The information of the determined one or more vehicles 140 may be displayed on the terminal device 130 associated with an electronic map. The terminal device 130 may receive input from the user indicating a selected vehicle 140 from the vehicles 140 displayed on the terminal device 130, which may be transmitted to the server 110).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WANG which teaches wherein the instructions to generate the checklist comprise instructions that cause the user interface controller to determine whether the first vehicle feature state indication meets at least one servicing threshold, the one or more first tasks comprise a task to service the vehicle feature associated with the first vehicle feature state indication when the first vehicle feature state indication meets the at least one servicing threshold, the instructions to generate the modified checklist comprise instructions that .

Claim(s) 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al., KR 101859358 B1, hereinafter referred to as SEO, in view of WANG et al., US 2019/0360825 A1, hereinafter referred to as WANG, respectively.
As to claim 15, SEO, as modified by WANG, teaches a smart mobile device comprising a user interface and a user interface controller, wherein:
the user interface comprises a display (see at least FIG. 2 regarding the smart device 400, SEO);
the user interface controller is configured to receive vehicle feature state indications from a smart vehicle, the smart vehicle comprising an Internet of Things (IOT) controller, the IOT controller configured to acquire and monitor data from vehicle IOT devices to generate the vehicle feature state indications (see at least paragraph 19 regarding the control unit of the main control module determines whether or not a fire is detected, whether gas is sensed, and whether the door is opened or closed according to whether a communication command is received or a sensing value change, Transmitting the monitoring contents through the smart device to the smart device, generating an alarm / buzzer through a speaker and a warning light inside and outside the smart device; The smart device displays a transmitted content on a screen and generates a warning sound; If the event is a communication command reception, the control unit analyzes the communication contents and controls the corresponding device including the brightness control for each LED, the status of the electricity, the status check of the electronic equipment and the device relay control, and the water pump drive control according to the low water level of the water tank Generating a control command for performing a control operation; Transmitting the control result to the smart device or the main panel when the control requested content is executed and the control is completed. See also at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, And a control module such as an LED for controlling a bedroom or the like, SEO); and
the user interface controller comprises a processor and non-transitory computer readable storage comprising instructions that, when executed by the processor, cause the user interface controller to cooperate with the IOT controller and the user interface to (see at least paragraph 15 regarding smart device for inputting a control command to the main control module through wireless communication with the main control module. See also at least paragraphs 46-47 regarding the main control unit 295 processes the data transmitted and received between the camping room 100 and the main panel 300 and the smart device 400 via the wireless communication unit 210 and the internal communication unit 290 and outputs the processed data to the detection sensor unit 220 to the main panel 300 and the smart device 400 and transmits the control signals transmitted from the main panel 300 and the smart device 400 to the light control unit 300 240 or the relay 230 so as to control the inside or outside of the camping accommodation apparatus 100, the electric appliance, the electronic appliance 260, and the like, SEO)
(see at least paragraphs 65-66 regarding the processing logic for providing power, temperature, humidity, and water level information in the smart control system for improving the safety and convenience of the camping and lodging equipment according to the present invention includes internal temperature, humidity, The data is continuously transmitted to the user smart device 400 through the communication module only when there is a change from the previous measurement value in order to prevent excessive data communication and is transmitted to the control panel 300 through the main control module 200, SEO), 
SEO does not explicitly teach determining a vehicle location of the smart vehicle, determining whether the vehicle feature state indication meets at least one servicing threshold, identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location, or displaying the one or more servicing providers on the display.
However, WANG teaches determining a vehicle location of the smart vehicle (see at least paragraph 76 regarding the positioning device 160 may determine information associated with an object, for example, one or more of the terminal device 130, or the vehicle 140. For example, the positioning device 160 may determine a current time and a current location of the terminal device 130 and/or the vehicle 140. In some embodiments, the positioning device 160 may be a global positioning system (GPS), a global navigation satellite system (GLONASS), a compass navigation system (COMPASS), a BeiDou navigation satellite system, a Galileo positioning system, a quasi-zenith satellite system (QZSS), etc.), determining whether the vehicle feature state indication meets at least one servicing threshold (see at least paragraph 59 regarding the systems or methods of the present disclosure may apply to physical asset renting and/or a labor service. The physical asset may include real estate (e.g., a hotel, a room, or an apartment), vehicles (e.g., a car, a bicycle, an electric bicycle, a bus, a hot-air balloon, or an airplane), goods (e.g., clothes, an umbrella, a charger, or a microphone), etc. The labor service may include pet adoption, housekeeping, designated driving, etc. See also at least paragraphs 29-30 regarding the processing module may be configured to determine a distance between the vehicle and the terminal device based on the intensity of the short-range wireless signal determined by the terminal device. The processing module may further be configured to determine the location area of the vehicle based on the location of the terminal device and the distance between the vehicle and the terminal device. Also, the location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. See also at least paragraph 71 regarding the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. See also at least paragraph 93 regarding the processing module 520 may determine whether the distance between the vehicle 140 and the terminal device 130 is greater than a threshold (e.g., a first threshold, a second threshold)), identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature (see at least paragraph 63 regarding the systems and methods may determine a location area of a vehicle based on a location of a terminal device and an intensity of the short-range wireless signal that the terminal device detects. The location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. The systems and methods may further guide a user to locate a vehicle according to a first positioning mode and a second positioning mode. The positioning accuracy of the second positioning mode may be higher than that of the first positioning mode. See also at least paragraph 71 regarding the terminal device 130 may receive input from the user and transmit the information relating to the input to the server 110 via the network 120. The terminal device 130 may also receive information from the server 110 via the network 120. For example, the terminal device 130 may receive input from the user relating to a service request for a vehicle to the server 110, receive a service confirmation, and/or information or instructions from the server 110. Merely by way of example, the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. The server 110 may also transmit information relating to the determined one or more vehicles 140 to the terminal device 130 via the network 120. The information of the determined one or more vehicles 140 may be displayed on the terminal device 130 associated with an electronic map), and displaying the one or more servicing providers on the display (see at least paragraph 71 regarding  the information of the determined one or more vehicles 140 may be displayed on the terminal device 130 associated with an electronic map. The terminal device 130 may receive input from the user indicating a selected vehicle 140 from the vehicles 140 displayed on the terminal device 130, which may be transmitted to the server 110).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WANG which teaches determining a vehicle location of the smart vehicle, determining whether the vehicle feature state indication meets at least one servicing threshold, identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location, and displaying the one or more servicing providers on the display with the system of SEO as both systems are directed to a system and method for guiding a user to service providers, and one of ordinary skill in the art would have recognized the established utility of determining a vehicle location of the smart vehicle, determining whether the vehicle feature state indication meets at least one servicing threshold, identifying one or more servicing providers suitable to service the vehicle feature based on the state of the vehicle feature to service and the vehicle location when the vehicle feature state indication meets the at least one servicing threshold, the one or more servicing providers located within a predetermined proximity of the vehicle location, and displaying the one or more servicing providers on the display and would have predictably applied it to improve the system of SEO.
As to claim 16, SEO teaches wherein the vehicle feature comprises one of an HVAC system, a vents system, a toilet, a potable water reservoir, a reusable water reservoir, a waste water reservoir, a solar panel, a battery, a lighting system, a security system, and a camera system (see at least paragraph 35 regarding a sensor module for detecting fire detection, temperature and humidity, gas detection, door opening / closing, power measurement and water level measurement, a relay control module for relaying water pump, TV control, cold / hot heat, refrigerator, air conditioner and microwave power, SEO).
As to claim 17, SEO does not explicitly teach wherein: the at least one servicing threshold comprises a servicing threshold associated with an activity context, or the instructions to determine whether the vehicle feature state indication meets the at least one servicing threshold comprise instructions to determine whether the vehicle feature state indication meets the servicing threshold associated with the activity context.
However, WANG teaches wherein: the at least one servicing threshold comprises a servicing threshold associated with an activity context and the instructions to determine whether the vehicle feature state indication meets the at least one servicing threshold comprise instructions to determine whether the vehicle feature state indication meets the servicing threshold associated with the activity context (see at least paragraph 59 regarding the systems or methods of the present disclosure may apply to physical asset renting and/or a labor service. The physical asset may include real estate (e.g., a hotel, a room, or an apartment), vehicles (e.g., a car, a bicycle, an electric bicycle, a bus, a hot-air balloon, or an airplane), goods (e.g., clothes, an umbrella, a charger, or a microphone), etc. The labor service may include pet adoption, housekeeping, designated driving, etc. See also at least paragraphs 29-30 regarding the processing module may be configured to determine a distance between the vehicle and the terminal device based on the intensity of the short-range wireless signal determined by the terminal device. The processing module may further be configured to determine the location area of the vehicle based on the location of the terminal device and the distance between the vehicle and the terminal device. Also, the location area of the vehicle may be a circular region with the location of the terminal device as a center and the distance between the vehicle and the terminal device as a radius. See also at least paragraph 71 regarding the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request. See also at least paragraph 93 regarding the processing module 520 may determine whether the distance between the vehicle 140 and the terminal device 130 is greater than a threshold (e.g., a first threshold, a second threshold)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WANG which teaches wherein: the at least one servicing threshold comprises a servicing threshold associated with an activity context, and the instructions to determine whether the vehicle feature state indication meets the at least one servicing threshold comprise instructions to determine whether the vehicle feature state indication meets the servicing threshold associated with the activity context with the system of SEO as both systems are directed to a system and method for guiding a user to service providers, and one of ordinary skill in the art would have recognized the established utility of having wherein the at least one servicing threshold comprises a servicing threshold associated with an 
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 15 and is rejected under the same rational.

Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al., KR 101859358 B1, hereinafter referred to as SEO, in view of WANG et al., US 2019/0360825 A1, hereinafter referred to as WANG, and further in view of Park et al., US 2020/0050199 A1, hereinafter referred to as Park, respectively.
As to claim 18, SEO, as modified by WANG, teaches the terminal device 130 may be configured to transmit a service request to the server 110 for searching for vehicles 140 near the location of the terminal device 130. The server 110 may determine one or more vehicles 140 (e.g., the locations of the vehicles 140, number of the vehicles 140) near the location of the terminal device 130 according to and in response to the service request (see at least paragraph 71, WANG), however, SEO, as modified by WANG, does not explicitly teach wherein: the instructions further cause the user interface controller to generate a checklist comprising one or more tasks based on the activity context, the one or more tasks comprising a task to service the vehicle feature when the vehicle feature state indication meets the at least one servicing threshold, and the non-transitory computer readable storage further comprises instructions to display the checklist at the display.
(see at least paragraph 22 regarding the computing system can generate the checklist for user to complete before the autonomous vehicle initiates travel to the destination location. For example, the computing system can determine a checklist associated with the destination location based at least in part on the data indicative of the service assignment. The checklist can include a plurality of checklist elements (e.g., checklist items, questions, tasks, reminders, notifications, etc.) associated with the destination location. See also at least paragraphs 85-86 regarding the child nodes can be indicative of customized and/or user-generated checklist elements. For instance, the user 210 may be able to customize the checklist elements that appear in a checklist via a user interface that can be presented via a display device on a user device. By way of example, the user 210 can be able to select which checklist elements to include on an airport checklist for the user 210. The checklist data structure 500 can be indicative of the checklist elements selected by the user 210), and the non-transitory computer readable storage further comprises instructions to display the checklist at the display (see at least Abstract. See also at least paragraph 30 regarding data indicative of the checklist can be provided to a mobile phone of the user and the user interface can be rendered via the display device of the mobile phone. The checklist can be presented on the user's mobile phone (and/or another display device) before, during, and/or after the autonomous vehicle arrives to pick-up the user).

As to claim 20, SEO, as modified by WANG, does not explicitly teach wherein: the instructions further cause the user interface controller to generate a dynamic and modifiable checklist comprising one or more tasks based on the activity context, and further comprising instructions to display the dynamic and modifiable checklist at the display.
However, Park teaches teach wherein: the instructions further cause the user interface controller to generate a dynamic and modifiable checklist comprising one or more tasks based on the activity context (see at least paragraph 22 regarding the computing system can generate the checklist for user to complete before the autonomous vehicle initiates travel to the destination location. For example, the computing system can determine a checklist associated with the destination location based at least in part on the data indicative of the service assignment. The checklist can include a plurality of checklist elements (e.g., checklist items, questions, tasks, reminders, notifications, etc.) associated with the destination location. See also at least paragraphs 85-86 regarding the child nodes can be indicative of customized and/or user-generated checklist elements. For instance, the user 210 may be able to customize the checklist elements that appear in a checklist via a user interface that can be presented via a display device on a user device. By way of example, the user 210 can be able to select which checklist elements to include on an airport checklist for the user 210. The checklist data structure 500 can be indicative of the checklist elements selected by the user 210) and further comprising instructions to display the dynamic and modifiable checklist at the display (see at least Abstract. See also at least paragraph 30 regarding data indicative of the checklist can be provided to a mobile phone of the user and the user interface can be rendered via the display device of the mobile phone. The checklist can be presented on the user's mobile phone (and/or another display device) before, during, and/or after the autonomous vehicle arrives to pick-up the user).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein: the instructions further cause the user interface controller to generate a dynamic and modifiable checklist comprising one or more tasks based on the activity context and further comprising instructions to display the dynamic and modifiable checklist at the display with the system of SEO, as modified by WANG, as both systems are directed to a system and method for providing vehicle travel preparation, and one of ordinary skill in the art would have recognized the established utility of generating a dynamic and modifiable checklist comprising one or more tasks based on the activity context and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9444860 B1 to Jammula et al. regarding a system for identifying a checklist based on the transaction record, sending a notification of the checklist to the user, receiving, from the user, a download request to download the checklist, and providing the download of the checklist to the user.
“CaraControl | Ultimate RV Smart Home Solution” CaraControl, dated August 25, 2018 <https://www.youtube.com/watch?v=btI7hUknDKU> regarding a system for providing a smart control for a camper (RV) using the Internet of Things (IOT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.S.P./Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666